                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA

   Charles J. Bridges,                               )         C/A No.: 5:18-3132-RMG-KDW
                                                     )
                           Plaintiff,                )
                                                     )
           v.                                        )                      ORDER
                                                     )
   Captain Sherille Wells; David Philbeck;           )
   Sheriff Steve Mueller; Major Stephen              )
   Anderson; and Sergeant Dustin Ricci,              )
                                                     )
                           Defendants.               )
                                                     )

       Charles J. Bridges (“Plaintiff”), proceeding pro se and in forma pauperis, brought this

action alleging violations of his constitutional rights pursuant to 42 U.S.C. § 1983. Defendants

filed a motion for summary judgment on April 29, 2019. ECF No. 30. As Plaintiff is proceeding

pro se, the court entered an order on April 30, 2019, pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), advising him of the importance of a motion for summary judgment

and of the need for him to file an adequate response. ECF No. 31. Plaintiff was specifically

advised that if he failed to respond adequately, Defendants’ motion may be granted, thereby

ending this case.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, Plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action. Based on the foregoing, Plaintiff is

directed to advise the court whether he wishes to continue with this case and to file a response

to Defendants’ motion for summary judgment by September 30, 2019. Plaintiff is further

advised that if he fails to respond, this action will be recommended for dismissal with prejudice
for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.




September 13, 2019                                            Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge




                                               2
